SENTENCIA
El 7 de mayo de 2008 la parte peticionaria, Baxter Healthcare Corporation of Puerto Rico, Inc., presentó ante nuestra consideración una petición de certiorari acompa-ñada de una moción en auxilio de jurisdicción. El 21 de mayo de 2008 ordenamos la paralización de los procedi-mientos en instancia y luego expedimos el auto.
Hemos revisado y evaluado con detenimiento el expe-diente del caso, así como los argumentos de las partes, y por estar igualmente dividido el Tribunal se confirma la sentencia del Tribunal de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal de Supremo. La Jueza Asociada Señora Fiol Matta emitió una opinión de conformidad, a la que se unió el Juez Asociado Señor Rivera Pérez. La Juez Aso-ciada Señora Rodríguez Rodríguez emitió una opinión disi-*730dente, a la que se unió el Juez Presidente Señor Hernán-dez Denton.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo